Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20160100168 A1-Rapaka et al (Hereinafter referred to as “Rapaka”), in view of US 20050271288 A1-Suzuki et al (Hereinafter referred to as “Suzuki”) does not disclose, with respect to claim 1, A video decoding method, comprising: decoding a secondary transform setting syntax element from a bitstream, wherein the secondary transform setting syntax element is signaled in association with at least two color components, the at least two color components comprises a first chroma component and a second chroma component, and a value of the secondary transform setting syntax element is determined according to a prediction type; and invoking an inverse secondary transform process based on the value of the secondary transform setting syntax element, comprising: if a predetermined condition is satisfied, not applying an inverse secondary transform on the first chroma component and the second chroma component even when the inverse secondary transform is activated as claimed.  Rather, Rapaka discloses a video encoding (Fig. 2) method, comprising: performing a prediction process on a current block of a current frame to generate prediction data of the current block ([0117], wherein intra-prediction processing unit may perform intra-predictive coding of the current video block), generating residual data of the current block based on the prediction data ([0162], multiple color components); applying a core transform process to transform the residual data of the current block in a spatial domain to generated intermediate transformed data of the current block in a frequency domain, the intermediate transformed data of the current block including a first data portion associated with a first color component in a color space, a second data portion associated with a second color component in the color space, and a third portion associated with a third color component in the color space (Rapaka discloses in [[0125], wherein a core transform process converts a residual video data to a frequency domain. [0162], transform; transformer 106 transforms the predictive block and the residual block of video data from an RGB color space to a second predictive block and a second residual block of video having a second color space.  In some examples, video encoder 21 may select the second color space and the color transform based on a cost function [Figure 8, paragraphs 0147-154]. The examiner notes that R is the first component, G is the second component and B is the third component in the color space); determining secondary transform process to be applied to the intermediate transformed data associated with the first color space component(Fig. 8 shows an adaptive color transform (element 102 or 130, being the first transform) and transform element 108 being the second transform; [0147] discloses transformer 106 transforms the predictive block and the residual block (first and second block. [0148] discloses that the transform 108 preforms transform on the second block); determining secondary transform process to be applied to the intermediate transformed data associated with the second color space component and the third color space component ([0171], second transform); generating transformed data of the current block by applying the secondary transform process to adjust the intermediate transformed data of the current block in the frequency domain based on the first transform setting and the second transform setting ([0171]; Rapaka discloses in [0148], uses a secondary transform 108 to adjust the transform coefficients after the core transform process by performing dct or another type of transform on the block); and performing a quantization process on the transformed data of the current block ([0060], quantization); and incorporating information of the first transform setting and information of the second transform setting into a bitstream ([0124], transmitted bitstream), wherein the information is associated with a syntax element and prediction information including a prediction type and a prediction mode ([0122, 127, 130, 132, 133, 134]). Similarly, Suzuki discloses a first setting of a  transform process to be applied to the intermediate transformed data associated with the first color space component (Fig 7, [0164], first setting 41a, is applied to a first color component YcbCr. Note that in [0163], color space is any one of Ycbcr, RGB, and Xyz, etc); a second setting of a transform process to be applied to the intermediate transformed data associated with the second color space component and the third color space component t(Fig 7, [0164], second setting 41b, is applied to a second and third color component YcbCr. Note that in [0163], color space is any one of Ycbcr, RGB, and Xyz, etc; [01666-172], wherein the orthogonal transform 41b is the core transform and the integral transform that’s applied after the core transform is the secondary transform process that adjusting the transformed block in the frequency domain. There are many interpretations for this limitation).The same reasoning applies to claim 16 mutatis mutandis.  Accordingly, claims 14-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487